Citation Nr: 0706424	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of brain concussion, claimed as dementia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material had been submitted to 
reopen the claim for service connection for residuals of 
brain concussion.  After reopening the claim, the RO 
considered the matter on the merits, and denied the claim.  
However, before the Board may reopen a previously denied 
claim, we must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Thus, the Board must first address whether the 
previously denied claim ought to be reopened.  38 U.S.C.A. § 
5108 (West 2002).


FINDINGS OF FACT

1.  In a May 1976 rating decision, the RO denied entitlement 
to service connection for a brain concussion, essentially 
based upon a finding that a current disability due to brain 
concussion was not found on the service separation 
examination or on a post-service VA examination.   The 
veteran did not appeal the May 1976 determination, and it 
became final.

2.  Evidence received subsequent to the final May 1976 rating 
decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a brain concussion.




3.  The competent and probative evidence of record does not 
show a nexus between any residuals of brain concussion, to 
include dementia and/or to include a mood disorder, and any 
incident of service, to include an in-service cerebral 
concussion. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final May 1976 RO rating decision, and, thus, the claim for 
service connection for brain concussion is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Residuals of a brain concussion were not incurred or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as the veteran 
was sent notice letters in December 2002 and February 2004, 
in which he was informed of VA's duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish the claim that were found insufficient in the 
previous denial.  In this case, the veteran was informed of 
the evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition, as shown by the December 
2002 letter from the RO.  

Thus, the Board concludes that the notifications received by 
the veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.


With regard to additional VA examinations, the Board notes 
that in the September 2005 statement (submitted in lieu of VA 
Form 646) by the veteran's representative, it was noted that 
the VA examiner in February 2004 did not have the veteran's 
claims file available for review in conjunction with the 
examination.  The veteran's representative requested that the 
"examining physician review the claims folder prior to 
submission to the Board for action on this appeal".  With 
regard to this request, the Board finds that any such 
additional medical evidence is not necessary to decide this 
claim.  38 C.F.R. § 3.159(c)(4)(i).  In that regard, the 
Board notes that the veteran underwent a VA examination of 
the brain and spinal cord in February 2004.  Although the VA 
examiner noted that the claims file was not available, the VA 
examiner obtained the history of the in-service concussion 
from the veteran and reviewed the veteran's computerized 
medical records, including those which showed the diagnosis 
of vascular dementia.  The examiner provided a detailed 
diagnosis, noting that the veteran had a history of cerebral 
concussion in 1953, followed by headaches for 10 years, but 
no headaches at the time of the examination.  The examiner 
also diagnosed a mild degree of mental changes ascribed to 
dementia, but opined that no residual symptoms or signs could 
be attributed to the veteran's concussion in 1953.  A review 
of the claims folder would provide no additional insight to 
the VA examiner, as the examiner acknowledged the veteran's 
in-service cerebral concussion in 1953 and the post-service 
diagnosis of vascular dementia in 2001, but then found that 
there were no residual symptoms or signs on the current 
examination which could be related to an in-service 
concussion.  Thus, the Board concludes that referral of the 
case back to the VA examiner from 2004 to review the claims 
file would not change the fact that in February 2004 there 
were no residuals symptoms or signs that could be related to 
the in-service concussion, which is the basis for the VA 
examiner's opinion in 2004.  

Also, the Board notes that in the January 2007 Appellant's 
Brief, filed by the veteran's representative, there is a 
request for a VHA opinion or an IME opinion pursuant to 
38 C.F.R. § 20.901.  The Board concludes, however, that 
referral of this case for a VHA opinion is not warranted, 
basically for the same reasons (cited above) that referral 
for a VA examination is not warranted, and because the Board 
finds that such medical expertise is not needed for an 
equitable disposition of this case.  38 C.F.R. 
§§ 3.159(c)(4)(i); 20.901(a).  

With regard to a referral for an IME opinion, the law and VA 
regulations provide that the Board may obtain an advisory 
medical opinion from an independent medical expert (IME 
opinion) when, in our opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  In this case, the Board concludes that the 
medical evidence of record is sufficient and that the issue 
being decided herein does not present an issue of medical 
complexity or controversy.  In February 2004, the veteran 
underwent a VA examination of the brain and spinal cord, 
after which the VA examiner diagnosed a mild degree of mental 
changes ascribed to dementia, but opined that no residual 
symptoms or signs could be attributed to the veteran's 
concussion in 1953.  There is no competent medical evidence 
to the contrary.  Thus, there exists neither complexity nor 
controversy, and an IME opinion is accordingly not necessary.

In view of the foregoing discussion, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  Therefore, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
herein denied, any such issues are moot.


II.  Factual Background

The veteran's DD Form 214 shows that he was awarded a Purple 
Heart Medal.  He has service connection in effect for 
bilateral hearing loss, evaluated as 80 percent disabling, 
post-traumatic stress disorder, evaluated at 50 percent; 
tinnitus, evaluated at 10 percent; and scars of the groin, 
residual of shrapnel wounds, rated at zero percent.  He has 
also been awarded a total (100 percent) rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective from November 1993.

Service medical records show that in July 1953 the veteran 
was wounded in action.  In September 1953 he complained of 
severe headaches and confusion.  He was well until after noon 
chow, when he began to have a very severe headache and fever, 
and was rambling in his conversation.  He vomited and had 
loose stools. His headaches was much better the next day.  
The diagnosis was acute gastroenteritis.  In November 1953 
the veteran was seen for complaints of headaches.  He gave a 
history of head pain following concussion in combat several 
months before.  He reported a severe headache associated with 
fever shortly thereafter.  In the three weeks prior, he had 
suffered two headaches lasting 1/2 hour each, and the pain was 
severe, throbbing, and bilateral in distribution, and was 
brought on in association with physical exertion.  The 
impression was that the veteran's head pain was partially due 
to muscle fatigue and partly vascular.  The sharp pains of 
short duration were noted to be vascular and precipitated by 
reaching his limit of tolerance for physical effort.  The 
diagnosis was psychosomatic head pain, and the examining 
psychiatrist believed that reassurance was sufficient 
treatment.  On his discharge examination in April 1955, it 
was noted that the veteran had a history of psychosomatic 
headaches, occasional episodes, with "no findings" on 
clinical evaluation.  He was evaluated as neurologically 
normal on clinical evaluation.  

The records reflect that the veteran joined the Marine Corps 
Reserve after his discharge from service.  On a Reserve 
examination in July 1956, he responded "Yes" as to having 
or having had "frequent or severe headache".  The examiner 
noted that the veteran formerly had retrobulbar and occipital 
headaches for about one week, and was told three weeks prior 
that they were caused by tension of the nerves.  He was 
reportedly given small white pills, and had experienced no 
trouble since then.  On an examination in February 1958, the 
veteran reported that he had been wounded in the head but had 
"no after effects".  It was noted that he had suffered 
temporary deafness in 1953 following a blast concussion, with 
no actual head wound.  

In a May 1975 statement, the veteran described his "last 24 
hours in combat".  He claimed that he helped to safety a 
machine gunner who was down.  He said that the next morning 
he was hit by mortar fire, and was told by others that he was 
walking around as if nothing happened, but they noticed he 
could not hear and sent him to an aid station.  He indicated 
he did not remember any of that himself.  He claimed he did 
not complain about his hearing at that time because he heard 
that others he served with had more serious wounds or were 
listed as KIA or MIA.  In a June 1975 statement, a fellow 
servicemember, E.H.B., indicated that in July 1953 he 
witnessed the veteran carrying a wounded man to the trench 
line out of the range of enemy fire.  E.H.B. indicated he was 
in a bunker when the veteran was brought to the bunker and he 
was told to take the veteran to the company CP.  He claimed 
the veteran was delirious and kept pointing to his ears, and 
was holding his head in his hands.  E.H.B. further asserted 
that the veteran definitely suffered some sort of concussion 
as a result of the wound he received that day.  

On a VA neurological examination in November 1975, the 
veteran reported that, for approximately seven years after 
his combat injury in service, he had bifrontal throbbing 
headaches, which had subsequently resolved.  At the time of 
the examination he had no other neurological symptoms, other 
than tinnitus and hearing loss.  Mental status examination 
was within normal limits and examination of the cranium 
showed no evidence of significant trauma.  The diagnosis was 
of cerebral concussion, with residual hearing loss and 
tinnitus.  

VA treatment records showed that in July 1992 the veteran 
complained of numbness on the right side, and reported a 
history of a head trauma in Korea. The assessment was "rule 
out" Bell's palsy versus cerebral lesion.  In January 1994 
the veteran was seen for a long-standing right facial droop 
(for the past 15 years), with memory deficit, which had been 
unchanged for the past 12 years.  The assessment included 
right facial weakness and sensory loss secondary to trauma 
from mortar injury in the Korean War.  

On VA examination of the brain in November 1994, the veteran 
reported he had sustained injuries, including a concussion, 
during the Korean War.  The diagnosis was facial palsy 
involving trigeminal cranial nerve and the facial nerve.  

VA treatment records show that the veteran was hospitalized 
from February to April 2001.  While hospitalized, the veteran 
underwent neuropsychological testing in February 2001, and 
the diagnoses included vascular dementia and PTSD.  The 
examiner indicated that the veteran was alert and oriented to 
person and place, but not completely to time.  He had 
deficits in a number of areas on a range of 
neuropsychological tests, suggesting a decline from previous 
levels of functioning.  The examiner noted that, based upon 
the veteran's history and test results, this decline was not 
explained by depression, and suggested a significant 
neurocognitive impairment.  The examiner noted that the 
veteran had difficulty in multiple areas of memory and 
cognition, and that his pattern of performance was consistent 
with what would be expected for a patient with dementia.  It 
was noted that the veteran's previous medical history and 
hypertension suggested possible vascular events.  The 
diagnoses upon discharge included history of CVA 
(cerebrovascular accident), stable.  

A VA discharge summary shows that the veteran was again 
hospitalized from May to June 2002.  His diagnosis upon 
discharge included PTSD and mild vascular dementia. 

On a VA mental health evaluation in April 2003, the Axis I 
diagnosis was PTSD.  The Axis IV diagnosis listed "impaired 
functioning" as a psychosocial stressor.

In June 2003, the veteran submitted an excerpt from a VFW 
magazine titled "The Final Fights:  July 1953", which he 
said detailed the type of fighting under which he was injured 
in the war, and the type of fighting he had to endure to 
survive the Korean War.

On VA examination in February 2004, the veteran reported he 
received two injuries while stationed in Korea.  First, in 
July 1953 he had pieces of shrapnel in the perineal region, 
and an hour later he was reportedly hit by a mortar shell and 
became unconscious.  He reported that his headaches lasted 
only for about 10 years after his concussion.  After that his 
headaches had spontaneously disappeared, and were now coming 
on only occasionally like a regular headache.  He also 
reported that at that time he was not suffering any 
headaches.  The examiner noted that when the veteran was 
admitted to VAMC in Palo Alto he had undergone extensive 
testing for his mental condition, and a diagnosis of vascular 
dementia was reached.  On clinical examination, there was no 
evidence of dementia.  The diagnoses included history of 
cerebral concussion in 1953, followed by post-traumatic 
headaches lasting only 10 years, and no headaches at the 
present time; no residual symptoms or signs detected at 
present which could be ascribed to the concussion in 1953; 
and mild degree of mental changes ascribed to dementia, could 
be due to vascular dementia and made worse by PTSD.  

Upon evaluation of the veteran in February 2004, the VA 
examiner noted that, clinically, very little dementia could 
be demonstrated at that time.  The examiner indicated that 
many of the veteran's mental and psychological symptoms could 
be secondary to his PTSD.  The examiner noted that "mild 
vascular dementia was also diagnosed at Palo Alto VA Hospital 
and actually on my clinical examination, I cannot demonstrate 
any particular dementia at present time".  The VA examiner 
opined that no other residual neurological symptoms or signs 
could be ascribed at the present to the concussion in 1953.  
The examiner also opined that "at the present time no 
residual disabilities are likely to be stemming from the 
concussion that [the veteran] suffered in service".

III.  Analysis

By May 1976 rating decision, the RO denied entitlement to 
service connection for a brain concussion, essentially based 
on a finding that a residual disability due to brain 
concussion was not found on the service discharge examination 
or on the VA examination.   The veteran did not appeal the 
May 1976 determination, and it became final.  The claim may 
be reopened only if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In September 2002, the veteran filed a claim, essentially 
requesting that his claim for service connection for 
residuals of a brain concussion be reopened.

Evidence submitted subsequent to the May 1976 RO decision 
includes VA treatment records and lay statements submitted by 
the veteran.  These records show that in 2001 the veteran was 
diagnosed with vascular dementia.  This evidence is new, in 
that it has not been previously considered and is not 
cumulative.  This evidence is also material to the claim for 
residuals of a brain concussion, because it shows a diagnosis 
of a current brain disability and does relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, the diagnosis of vascular dementia does raise a 
reasonable possibility of substantiating the claim, as it 
pertains to the significant question of whether the veteran 
had residual disability from a brain concussion in service.  
Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the May 1976 
RO decision, and we conclude that the claim for service 
connection for residuals of a brain concussion is reopened.  
Noting that the RO has already considered the veteran's claim 
on the merits, the Board will proceed with the appeal, and 
address the merits as well.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.

The veteran contends that he has current residuals of a brain 
concussion in service, to include dementia.  It is apparent 
from review of the service medical records and post-service 
records that the veteran sustained a type of blast concussion 
to the head while in combat in service.  Service connection 
was granted for hearing loss and tinnitus, based on a 
cerebral concussion in service.  As noted above, after an 80 
percent disability rating was assigned for hearing loss, a 
TDIU was granted, effective in November 1993.  Thus, that the 
veteran sustained a concussion in service has been 
established.  However, subsequent to the concussion, while 
the veteran has had complaints of headaches on occasion, such 
headaches have never been medically linked to the concussion 
in service.  Moreover, his headaches lasted for only about 10 
years after the concussion; since then, they have only come 
on occasion, and were not apparent at the VA examination in 
February 2004.

With regard to the diagnosis of vascular dementia in 2001, 
the Board notes that there has been no competent medical 
evidence of record linking such a diagnosis to a concussion 
in service.  Rather, the record reflects that the veteran 
sustained some type of cerebrovascular accident (CVA) or 
stroke in 1997, and there has been a suggestion of a link 
between the veteran's vascular problems and his dementia.  In 
addition, on VA examination in February 2004, the examiner 
found very little evidence of dementia, but indicated that 
the veteran's mild degree of mental changes ascribed to 
dementia could be due to vascular dementia and made worse by 
PTSD.  The VA examiner concluded that "at the present time 
no residual disabilities are likely to be stemming from the 
concussion that [the veteran] suffered in service".  There 
is no competent evidence to the contrary.  While there is 
competent medical evidence of a diagnosis of dementia, there 
is no competent medical evidence linking such disability to 
with service, and no competent evidence showing that the 
veteran has residual disability from a concussion in service.  
Although the veteran has asserted such a link, between his 
vascular dementia and the concussion in service, he is a 
layman and does not have competence to give a medical opinion 
on causation or diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The Board acknowledges the veteran's honorable and valorous 
service in difficult circumstances during the Korean 
conflict.  In the present appeal, however, without competent 
medical evidence showing that residuals of a brain 
concussion, including dementia, are linked to service, 
entitlement to service connection is not warranted.  Thus, 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a brain concussion is 
denied.




________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


